DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2022 has been entered.
 	Claims 8, 14-32 are pending in the instant application, claim 28 being withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 25, 29 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lerch (US 2671847) (of record).
Regarding claim 25, Lerch discloses a kit comprising a golfer wearable apparatus having a light source bank, wherein the golfer wearable apparatus is adapted to be wearable on a foot area of the golfer (Figs 1-5; Column 1, Line 35 to Column 3, Line 25). Note that the shoe wearable device designed for use during exercise (Column 1, Lines 15-19) disclosed by Lerch is considered characteristically capable of being used by a golfer since golf is a form of exercise. Further, the requirement that "an 
Regarding claim 29, Lerch discloses the invention of claim 25; including wherein the light source of Lerch would be capable of being pointed toward a golf ball when a golfer is in a golf stance. The Examiner notes that 'where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art' and that 'where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability’ (see M PEP 2112.01 III); therefore, since the printed matter of claim 29 requires no functional relationship with the structure of the wearable apparatus of claim 29 it is considered that the printed matter limitation of claim 29 should be given no patentable weight (see MPEP 2111.05). The Examiner further notes that the printed matter being web-based or physical does not affect whether the printed matter is given patentable weight.

Allowable Subject Matter
Claims 8, 14-17, 19-24, and 30 are allowed.
The following is an examiner's statement of reasons for allowance: The reasons for allowance

reiterated here.
Claims 30, which depends from previously indicated as allowable independent claim 8
is allowable based on its dependence from claim 8.
Claims 26-27 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable
if rewritten in independent form including all of the limitations of the base claim and any intervening
claims.

Response to Arguments
Applicant's arguments filed March 16, 2022 have been fully considered but they are not persuasive.
With regard to claim 25, Applicant argues that the Examiner does not understand the printed matter doctrine and that it has not been explained in rejection of claim 25 how the claim 25 limitation of “at least one instruction” is satisfied by the Lerch reference, and that because this limitation was not addressed claim 25 should be allowed. Applicant argues that the claimed ‘at least one instruction’ has a functional relationship with the claimed light bank and performs a function with respect to the light 

The Examiner respectfully disagrees, The Examiner notes that Applicant makes numerous references to case law in their arguments without relating the facts of those case laws to the facts of the prosecution of the instant application; the recitation of case law without an analysis as to how Applicant finds them related to the instant application cannot be responded to as they are considered spurious arguments. Applicant’s arguments with regard to whether the claim 25 limitation of “an instruction manual including at least one instruction relating to use of the golfer wearable apparatus having a light source bank” and Applicant’s assertion that this limitation has a functional relationship to the claimed light bank and Applicant’s assertion that claim 25 should be allowed because the Examiner has not addressed this imitation are not found persuasive. 
The Examiner does agree that the claim 25’s limitation of “an instruction manual including at least one instruction relating to use of the golfer wearable apparatus having a light source bank” has a functional relationship to the claimed light bank because the light bank disclosed by Lerch is shown by 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879